EXHIBIT 10.19
 
Current Fund Loan Contract
 
    Number: “2014 Jie Yi Fen Yin 0120 No. 0001”
The Borrower (Party A):                                   Hubei Minkang
Pharmaceutical Co., Ltd.
Business license number:                                 420500400000469
Legal Representative / person in charge:      KOH SOCK HUA
Tel:                                                                        07176262188
Registered Address:                                          No. 50 Xi Ba Road,
Yi Chang Sub-branch
 
The Lender (Party B): Hubei Bank Co., Ltd Yichang Branch
Legal representative / person in charge:       Huang Xing
Registered Address:                                          No. 109 Zhen Zhu
Road, Yi Chang City
Tel:                                                                       
07176268575
Zip Code:                                                              443000
 
Article 1 Currency and amount of the loan
 
The borrowed amount in the contract is amounted to RMB Five Million yuan
(uppercase):
 
Article 2 Term of the loan
 
Term of the loan in the contract is one year, zero months and zero days, i.e.
from January 20, 2014 to January 20, 2015.
 
In case the start date of term of the loan of the contract is inconsistent with
the date on loan roll over certificate (namely the receipt for a loan, the same
as below), the actual loan date of the first loan roll over certificate shall
prevail and in this condition the due date of loan stipulated in the first
article in the contract shall be amended accordingly. The loan roll over
certificate (namely the receipt for a loan) is an integral part of the contract,
and shall have the same legal effect with the contract.
 
 
1

--------------------------------------------------------------------------------

 
 
Within the term of the loan, the Lender shall lend installment loan in
accordance with actual requirement of the Borrower, and the amount and specific
start and end dates for each installment of the loan shall be subject to the
stipulation documented in the receipt for a loan.
 
The Borrower should strictly obey the date of loan withdrawal in accordance with
the withdrawal date agreed. In case the actual withdrawal date is posterior to
the date agreed, the Borrower shall still make repayment at date stipulated in
the contract.
 
Article 3 Purpose of the loan
 
The loan in the contract shall be used for purposes of: purchasing raw
materials.
 
Without the written consent of the Lender, the Borrower shall not change the
purpose of using loan, including but not limited to: the Borrower shall not use
loan in fixed assets, equity investments, and shall not use loan in fields or
usages that are prohibited by the national regulation in production and
operation.
 
Article 4 Lending rate, interest settlement and interest penalty
 
1. Interest rates of the loan:
 
The interest rate of the loan in the contract is annual interest rate, and the
interest rate is the first as follows:
 
(1) fixed interest rate , i.e. 6.765% , within the term of the loan , the
interest rate remains the same.
(2) fixed rate, i.e. the benchmark interest rate of the value day of the loan
None ( optional with alternatives of " strengthen" or "lower" )  .None % .
Within the term of the loan, the interest rate remains the same.
(3) floating rate, i.e. the benchmark interest rate of the value day of the loan
None (optional with alternatives of " strengthen" or "lower") None % and the
interest rate shall be adjusted once   a   month from the value date of loan to
the settlement day of the total principal and interest in the contract based on
the interest rate of the adjustment date and the above strengthening or lowering
of floating ratio. The adjustment date of interest rate refers to the
corresponding date of value date in the month. In case there is no corresponding
date of value date in the month, the last day of the month shall be the
adjustment date of interest rate.
(4) Others:
 
2. Interest settlement
 
(1) In case the interest rate for loan is fixed rate, at the time of interest
settlement, the interest shall be calculated in accordance with the interest
rates as agreed. In case the interest rate for loan is floating rate, the
interest shall be calculated in accordance with interest rate of each floating
period; in case there are multiple interest floating in a single interest
settlement period, first calculate the interest of each floating period and the
days of interest, then add up the interests of all interest period for the
interest settlement.
 
 
2

--------------------------------------------------------------------------------

 
 
(2) the loans in the contract shall be settled in interest in the first way as
follows:
 
1. monthly interest settlement, the interest settlement date is fixed as the
20th day of each month, and the last interest payment date is the expiration
date of the contract;
2. quarterly interest settlement, the interest settlement date is fixed as the
20th day of each month, and the last interest payment date is the expiration
date of the contract ;
3.  None
 
(3) The interest shall be settled with the principal, and the interest shall be
paid on the due date of the principal.
 
3. The penalty
 
(1). In case the borrower fails to pay the loan as agreed, the overdue part of
the payment shall be calculated in overdue interest from the date of overdue in
accordance with the 150%  of loan interest rate prescribed in the first article
of the contract, until the principal and interest be settled.
 
(2). In case the borrower use the loan for other purposes rather than as agreed,
the misappropriated part of the fund shall be calculated in interest penalty
from the date of misappropriate using n accordance with the 200%of loan interest
rate prescribed in the first article of the contract, until the principal and
interest be settled.
 
(3). In terms of the fund both overdue and used for misappropriated purposes,
the higher interest level of the two above shall prevail.
 
(4). The interest and interest penalty the borrower fails to pay shall be
calculated in compound interest in accordance with the penalty interest rate as
agreed in the article of the contract.
 
4. Others:
 
Article 5 Conditions of withdrawal
 
Except circumstance when Party B gives up in all or part, only if the following
prerequisite conditions have been met in a continuous way, Party B has the
obligation to lend the loan:
 
1 Party A has completed the approval, registration, delivery, insurance and
other legal formalities related with the loan as stipulated in the contract;
 
2 In case the contract has a guarantee, the guarantee conformed with
requirements of Party B is already in force and shall remain in force;
 
3 Party A has opened the account used for loan withdrawal and payment in
accordance with requirements of Party B;
 
4 Party A does not breach any term of the contract nor jeopardize creditor’s
rights of Party B;
 
5 No laws, regulations, rules, or authority departments prohibit Party B to lend
loan in the contract to the borrower;
 
6 The Borrower has submitted the resolution paper and authorization letter as
agreement of the Board of Directors or other relevant departments to the Lender:
 
7 The Borrower's declaration and commitments remain in force:
 
8 Other conditions of withdrawal stipulated by law or agreed by the two parties:
 
None
 
 
3

--------------------------------------------------------------------------------

 
 
Article 6 Time and method of fund withdrawal
 
1. The Borrower shall follow the   rule of time and method in withdrawal:
 
(1) Party A shall withdraw the fund on January 22, 2014 as a one-time
withdrawal. Party A shall submit the fund withdrawal application to Party B at
least one work day before the withdrawal date as agreed and Party A shall not
withdraw the fund until Party B approves Party A’s application for fund
withdrawal.
 
(2) Party B shall withdraw the fund in period following period:
The fund withdrawal period starts from the signing day of the contract to Year
none Month none Day none. And all fund withdrawal shall be completed within the
fund withdrawal period. Party A shall submit the fund withdrawal application to
Party B at least none work day before the  scheduled withdrawal date and Party A
shall not withdraw the fund until Party B approves Party A’s application for
fund withdrawal.
 
Article 7 Lending of the loan
 
1. Lending account of the loan
The lending account of the loan shall be determined in accordance with the
second method as follows, for the specific account number please sees the
withdrawal application letter submitted by the Borrower:
 
(1) Party A shall open special account for lending of fund by Party B within
none work days after the contract enters into force and before the first
installment of loan is lent and the account shall be specially used in lending
and payment of all the loan in the contract.
 
(2) Other accounts Party A opens in Party B
 
2. Method of payment for the loan fund 
 
(1) The loan fund lending method shall comply with stipulations of laws,
regulation rules and provisions of the contract. The loan fund lending method of
a single withdrawal shall be determined in the withdrawal application letter. In
case Party B considers the loan fund lending method in the withdrawal
application letter does not conform to requirements, Party B is entitled to
change the loan fund lending method or stop lending the loan fund.
 
(2) The loan in the contract shall be lent in the first method as follows:
1). Entrusted payment of the lender. That is to say, the Lender lend the loan
fund to borrower’s counterparty with fund purposes stipulated in the contract in
accordance with the Borrower's withdrawal application and payment entrustment.
In accordance with the stipulation of China Banking Regulatory Commission (CBRC)
and internal management regulations of lender, entrusted payment of the lender
shall be adopted in one of the following circumstances:
 
( 1 ) the Lender and the Borrower has established a new credit business
relationship, and the Borrower 's credit rating does not meet Lender’s internal
requirements:
( 2 ) In case of withdrawal application, the payment object is clear ( with
clear account and account name ) and the amount of a single  loan is more than
RMB 10 million yuan ( not including RMB 10 million yuan ) ;
( 3 ) the Lender requires or other circumstances as the Lender reaches agreement
with the Borrower :
None
 
(2). The Borrower makes payment to the counterparty. That is to say, the Lender
lend the loan fund to Borrower’s account in accordance with the Borrower's
application for withdrawal of funds and the Borrower make payment to the
counterparty in compliance with the purposes of fund using as stipulated in the
contract.
 
(3) Change of payment method. After the Borrower submits the withdrawal
application, in case there are changes in Borrower’s payments to external
parties, Borrower’s credit rating or other conditions, changes shall be made in
the loan fund of independent payment if it complies with stipulation of second
term of the Article. In case there are changes in payment method or external
payment amount, payment object, loan fund using purpose of entrusted payment,
the Borrower shall provide the Lender with written explanation for changes,
resubmit the application letter for fund and provide other relevant documents as
proof of fund using purpose.
 
 
4

--------------------------------------------------------------------------------

 
 
(4) Detailed requirements of entrusted payment of borrowed loan fund:
 
1. Entrusted payment: in case the Borrower conform to the Lender’s entrusted
payment condition, the Borrower shall define clearly the payment entrustment in
the fund withdrawal application letter. That is to say, the Borrower authorize
and entrust the Lender to make payment to the account specified by the Borrower
and then directly pay the counter party’s account designated by the Borrower in
compliance with fund using purposes stipulated in the contract. The Borrower
shall provide necessary information including the counter party name of
receiving payment, account of the counterparty and the amount of payment.
 
2. Providing transaction information. In case the Borrower conforms to the
Lender’s requirement in entrusted payment, the Borrower shall provide at each
time of fund withdrawal with the fund lending account, information of the
counterparty and proof of compliance with fund using purpose stipulated in the
contract. The Borrower shall guarantee that all documents and information
provided to the Lender are authentic, complete and valid. The Borrower shall
bear no responsibility in case the entrusted payment could not be completed due
to the reason that the relevant transaction information provided by the Borrower
is not authentic, incomplete or invalid. And in this case the Borrower still has
to pay the loan in compliance with the stipulation in the contract.
 
3. Fulfillment of the Lender’s obligations for entrusted payment.
(1) In case the Lender adopts the entrusted payment method, the Borrower shall
submit payment entrustment letter and other relevant transaction information and
the Lender shall examine the application and make payment to the Borrower’s
counterparty through the Borrower’s account.
 
(2) In case the Lender find the related proof materials provided by the Borrower
do not meet the requirement in the contract or there are flaws and defects
therein, the Lender is entitled to the right to require the Borrower to
supplement, replace, explain or re-submit relevant materials. And the Lender is
entitled to refuse to make payment before the Borrower submits qualified
transaction materials.
 
(3) In case the payment to the Borrower’s counterparty account is returned, so
the Lender could not make timely payment to the Borrower’s counterparty in
accordance with the Borrower’s requirement, the Lender shall not assume any
responsibility and the Borrower still has to pay in accordance with the
stipulation in the contract. With regard to the fund returned by the
counterparty’s account, the Borrower hereby authorizes the Lender to freeze the
fund. In this case, the Borrower shall re-submit the relevant transaction
materials including payment entrustment and proof of fund using purpose.
 
(4). The Borrower shall not evade payment entrustment from the Lender in a way
of breaking up the whole into parts.
 
3. After the Lender makes payment of the loan fund, the Borrower shall provide
the Lender with the fund using records and materials in accordance with
requirements of the Lender without delay. And the aforementioned materials shall
include but not limited to:
 
Transaction contract, invoice, payment voucher, etc
 
4. In one of the following circumstances, the Lender is entitled to re-
determine the loan lending condition and the payment condition of the loan fund
or withhold fund lending and payment:
(1) The borrower breaches the stipulation in the contract, and evade payment
entrustment of the Lender;
(2) The Borrower’s credit status declines or profitability of its major business
is not strong ;
(3 ) The use of borrowed fund is abnormal ;
(4) The Borrower does not provide using records and materials in accordance with
requirements of the Lender;
(5 ) The Borrower breaches the contract in using the loan fund
 
 
5

--------------------------------------------------------------------------------

 
 
Article 8 Repayment
 
The Borrower designates the following account as the capital return account, and
the capital returned shall be transferred into the account.  The borrower shall
provide information about the account of capital inflows and outflows. The
Lender is entitled to require the Borrower to explain the capital inflows and
outflows and supervise the account.
 
Account Name: Hubei Minkang Pharmaceutical Co.,Ltd.
Account Number: 686001000100008592
 
2. Except as otherwise agreed by the two parties, the borrower shall make
repayment of the loan in the contract in accordance with the first repayment
plan:
 
(1) At the expiry date of the loan fund, the Borrower shall make repayment of
all the loan fund in the contract.
(2) The borrower shall make repayment of the loan in the contract in accordance
with the following repayment plan:
 
1. Year ____ Month____ Day____ Amount_________
2. Year ____ Month____ Day____ Amount_________
3. Year ____ Month____ Day____ Amount_________
4. Year ____ Month____ Day____ Amount_________
5. Year ____ Month____ Day____ Amount_________
6. Year ____ Month____ Day____ Amount_________
 
(3) Other repayment plans:
 
None
 
In case the Borrower would like to change the above mentioned repayment plan,
the Borrower shall submit a written application to the Lender ten working days
before the due date of relevant loan. And the changes in repayment plan shall be
subject to written confirmation of both parties.
 
3 Except as otherwise agreed by the two parties , in case the Borrower default
on both the principal and interest, the Lender is entitled to decide the
repayment order of the principal and interest. In case of installment payment,
if there are multiple due repayment or overdue loans, the Lender is entitled to
decide the repayment order of the principal and interest for a single loan. In
case there are multiple contracts of due repayment, the Lender shall be entitled
to decide the order of due repayment contract.
 
4 Except as otherwise agreed by the two parties, the Borrower could make
repayment earlier than schedule, but shall inform the Lender in written notice
five work days in advance. The amount of aforesaid repayment shall be used to
repay the last due loan, and in reverse order.
 
The Lender is entitled to the right to count compensation fee for the early paid
repayment in accordance with the zero standard.
 
 
6

--------------------------------------------------------------------------------

 
 
5 The Borrower shall make repayment in accordance with the first method as
follows:
 
(1) The Borrower shall deposit sufficient amount in its account established in
the Lender no later  work days before the due date of each single loan. And the
Lender is entitled to deduct the amount of payment at the due date of principal
and interest for each loan.
 
(2) Other repayment methods agreed by the two sides:
None
 
Article 9 Declaration and commitment of the Borrower
 
1 The Borrower’s declaration is as follows:
 
(1) The Borrower has established the company in accordance with stipulations of
industrial and commercial administrative authority or relevant authority. The
company has obtained approval and continues in operation. The company has full
civil right capacity and disposing capacity for signing and implementation; the
Borrower is legal person of the new project and the share holders have good
credit status with no major adverse records; in case the government has
requirements for the project to be established in investment subject
qualification and business qualification requirements.
 
(2) The company is entitled to all necessary rights and authorization and could
fulfill the obligation in the contract.
 
(3) The Borrower has signed the contract means the Borrower has obtained all
external and internal authorization in signing and implementation of the
contract. The Borrower is voluntary in signing and executing the contract and
it’s is expressing its true meaning, and has obtained all necessary legal
authorization. The above mentioned authorization and signing and implementation
of the authorized items do not contradict with the Borrower’s articles of
association nor are contradictory to stipulations, regulations, administrative
arrangements, judicial decision or the third party that are binding to the
Borrower. All procedures required in signing and implementations of the contract
have been completed by the Borrower in accordance with the requirements of the
Lender (including procedures f or approval, filing and registration, etc.) with
legal effect. In case the Borrower has flaws in rights of signing and
implementation of the contract and the contract becomes invalid, the Borrower
could compensate for all losses of the Lender immediately and unconditionally.
 
(4) The Borrower has sufficient capacity to fulfill all the obligations and
responsibilities as stipulated in the contract, and shall not reduce or exempt
its settlement obligation due to any instruction, changes in financial
condition, and any agreement entered into with any unit.
 
(5) The Borrower guarantee that all documents, materials, reports and
certificates, etc. provided by the Borrower to the Lender are
accurate,  complete and authentic and shall continue to maintain the various
financial indicators required by the Lender.
(6) The background of transaction the Borrower applied to the Lender is
legitimate and austenitic. The loan fund shall not be used for purposes of fund
laundering and other illegal purposes.
 
(7) The Borrower and the loan projects conform to the national environmental
standards. And the loan project do not include enterprises and projects that are
energy consumptive, have prominent pollution problems and poor rectification and
reforming. There is no danger of energy consumption nor contamination.
 
(8) The Borrower has not hidden any events that have already occurred or are
about to occur and could affect the financial status and ability of the Borrower
and some other circumstances that may hinder the Lender in agree to lend the
loan, including but not limited to:
1. litigation, arbitration and other disputes ;
2. the Borrower's debt and guarantees provided:
3. other conditions that may affect the financial status and contract
fulfillment of the Borrower and the guarantor.
 
 
7

--------------------------------------------------------------------------------

 
 
(9) The declaration, warranties and commitments of the Borrower are continuous
and effective. And the declaration, warranties and commitments have complete and
equal binding force for the successors, agents, assignees and bodies after
merger, reorganization and rename.  Any amendment, supplement or change shall be
deemed as contradictory commitment by the Borrower.
 
(10) In case the Borrower breaches the contract or fail to make repayment of the
maturing debt including the principal, interest and costs, and the Borrower does
not have sufficient asset to repay the debts. For any creditor’s rights,
receivables and other property rights and interests aiming at the third party
owned by the Borrower, the lender have priority right in subrogation, and the
borrower and the third party shall no right of defense.
 
(11) The Borrower agrees that the loan operation in the contract is subject to
the Lender’s requirements, convention and practices and the right of
interpretation power belongs to the Lender.
 
(12) The Borrower acknowledges that the Lender’s signing the contract is based
on the declarations, warranties, commitments and trust.
 
(13) Other items of the Borrower’s declaration:   none
 
2 The Borrower’s commitment is as follows:
 
(1) In accordance with the requirements of the Lender, the Borrower shall submit
its financial statements on a regular or timely basis (including but not limited
to annual, quarterly and monthly statements) and other relevant materials .
 
(2) In case the Borrower has been or shall sign a counter guarantee contract or
contract of the same type for the Borrower’s guarantee obligation, the Borrower
shall guarantee that the contract shall not prejudice any right of the Lender in
the contract.
 
(3) The Borrower shall accept the Lender's credit examination and supervision,
and provide adequate assistance and cooperation; in case the Borrower make
payment at its sole discretion, the Borrower shall report and summarize the
condition at regular intervals in accordance with the requirements of the Lender
about the purpose of using the loan fund and the payment.
 
(4 ) In case the Borrower has merger, split off, capital reduction, change in
the right of voting (including but not limited to, equity transfer, trusteeship,
escrow , pledge , etc.) , joint operation, corporation with foreign business as
joint venture, corporation, contract operation , reorganization, restructuring ,
plans to be listed in the stock market, other changes in the mode of operation
and application for stop doing business for internal rectification, application
for the dissolution, investment abroad, a actual increase in debt financing,
major assets transfer, assignment of debt, and other matters that could
adversely affect the Borrower's debt paying ability, the Borrower shall inform
the Lender through written notification 30 days in advance, and the Borrower
guarantee that it shall fulfill the settlement and obligations of the debt as
stipulated in the contract in accordance with requirements of the Lender,
otherwise the Borrower shall be deemed as breaching the contract.
 
(5) In case one of the following circumstances occur, the Borrower shall inform
the Lender in written notification within five days in advance and implement the
preservative measures for the Lender’s debt rights in accordance with
requirements of the Lender at scheduled time specified by the Lender:
1. The Borrower or the guarantor has changed the articles of association,
business scope, registered capital, the legal representative;
2. The Borrower or the guarantor is involved in major litigation or arbitration
cases, their property or collateral has been sealed off, detained or regulated,
or a new guarantee has been set up on the collateral ;
3. The Borrower or the guarantor go out of business, are dismissed, are settled,
stop doing business for internal rectification, have revocation of business
license, have suspension of business licenses, ( be forced to ) file for
bankruptcy, etc.;
4. The Borrower or the guarantor’s shareholders, directors or current senior
managers are suspected to be involved in important cases, or major economic
disputes and the key management personnel are altered;
5. The Borrower breaches the terms of the contract:
6. The Borrower or the guarantor has difficulties in business operation and
deterioration of its financial condition and other circumstances .
 
 
8

--------------------------------------------------------------------------------

 
 
(6) The Borrower’s repayment for the Lender’s loan fund shall be made before the
Borrower pay the borrowed money to its share holders, and the Borrower’s
repayment for the Lender’s loan fund shall be made before the Borrower pay the
borrowed money to its other creditors of the same type. And before the principal
and interest of the loan are paid off and settled, the Borrower shall not pay
the borrowed money to its share holders.
 
(7) The Borrower shall not dispose its own assets in a way of reducing its debt
paying ability, the Borrower make commitment that its total external warranted
amount shall not exceed  times of its net assets, and the Borrower make
commitment that the total amount of external warranted guarantees and the amount
of one single warranted guarantee shall not exceed the quota stipulated in the
articles of association of the company.
 
(8) Except in cases the loan fund is used for purposes conform to stipulation in
the contract or approved by the Lender, the Borrower shall not transfer the loan
fund to an account of the same name or its related party account. The Borrower
shall not transfer the loan fund to an account of the same name or its related
party account unless it provides appropriate supporting materials to the Lender
and has got approval from the Lender.
 
(9) The Lender is entitled to call in the loan in advance in accordance with the
Borrower’s condition of capital return.
 
(10) The Borrower shall report at regular intervals to the Lender about the
situation of its creditor’s rights and send copies of documents to the Lender
for related transaction contracts, certificates and other materials. In case the
Borrower’s prescribed period for litigation is to be due and the Borrower’s
repayment of the loan fund is not due, if the Borrower does not demand repayment
of debt to the secondary obligor, the  Lender is entitled to file a lawsuit for
its right of subrogation.
 
(11) The Lender is entitled to at regular or irregular intervals understand,
monitor, inspect and make an inventory of the Borrower's production operation,
financial activities, goods and inventory, assets and liabilities, bank
deposits, cash and purpose of using the loan, etc. The Lender is also entitled
to supervise the Borrower in accordance with the agreed purpose of using the
loan as stipulated in the contract, and to monitor the condition of using the
loan, make suggestions and bring forward requirements.
 
(12) In case the Borrower have committed noncompliance including evading
supervision, default in payment of principal and interest of the loan or others,
the Lender is entitled to inform the relevant authorities and departments and
collect the fund through making overdue announcements in the news media. The
Borrower has an obligation to sign after receiving the Lender’s collection
letter or collection documents sent through mail or other methods.  The Borrower
also has an obligation to send the receipt within three work days after signing
for receiving.
 
(13) The lender is entitled to adopt proper measures to the Borrower in
accordance with the provisions of mandatory and regulatory guidance from the
supervision departments, guidelines, conventions or agreement without
notification to the Borrower in advance and without seeking prior written
consent from the Borrower.
 
(14) The Lender shall bear no responsibility in case the borrowed loan fund is
delayed in payment to the Borrower due to reasons caused other parties rather
than the Lender.
 
(15) The Borrower shall obey the loan period and purpose of using in accordance
with the terms stipulated in the contract; the Borrower shall not divert the
loan fund nor use the loan in other purposes rather than as stipulated in the
contract; the Borrower shall not used the loan fund in misappropriate ways
including in the stock market, futures market or equity investment; the Borrower
shall not used the loan fund in misappropriate ways including speculations of
securities, futures, real estate, etc. ; the Borrower shall not engage in
business activities prohibited by national law, regulations, policy restrictions
or requirements of the Lender including debt and credit activities irrelevant
with the company’s main business among non-affiliated enterprises of  the group.
 
 
9

--------------------------------------------------------------------------------

 
 
(16) The Borrower shall comply with the principle of good faith and abide by
stipulations of the contract. The Borrower shall not affect the repayment of the
loan fund for any reasons including disputes with any third parties and
stipulations of laws and regulations, etc.; the Borrower shall not implement any
activities that violate the principle of good faith, nor evade the debt
including intentional transfer of funds, assets, secretly withdraw funds, and do
not sign for receiving the documents sent by the Lender.
 
(17) The Lender is entitled to assess the affiliated enterprises of the
Borrower, guarantor or the affiliated enterprises of the guarantor for problems
stipulated in the contract. The Lender is also entitled to assess if the
problems may affect the Borrower and then the Lender’s credit rights. The Lender
is entitled to adopt one or multiple measures stipulated in the contract based
on the assessment results.
 
(18) The Borrower shall pay the payable amount in full, and shall not make any
claim for offset, nor bring forward any additional conditions. The Borrower’s
deposits in the Lender’s Bank and the Lender’s sub-branches may offset its due
repayment of debt from the Lender’s Bank and the Lender’s sub-branches. Whether
the deposit is mature or not and the currency used shall not affect the Lender’s
right to use the Borrower’s deposits to offset the due repayment of debt and the
Borrower shall bear all related costs.
 
(19) The Borrower dose no owe taxes and in case if it does, the Borrower shall
pay taxes first and provide tax payment receipt and proof of payment.
 
(20) Other matters the Borrower makes commitment:      None
 
Article 10 The connected transaction of the Borrower in its group belongs to the
 type as follows:
 
1. The Borrower does not belong to the type of group customer specified by the
Lender in accordance with the “Guidelines for credit risk management of
commercial banking group customer” (herein refers to the "Guideline").
 
2. The Borrower belongs to the type of group customer specified by the Lender in
accordance with the “Guidelines for credit risk management of commercial banking
group customer” (herein refers to the "Guideline"). In this case the Borrower
shall promptly report to the Lender of its connected transaction involving more
than 10% of its net assets, including the connected relationship of the parties,
the trade items and properties of the transaction, the amount of the transaction
or the appropriate proportion, the pricing policies (including the condition
with no amount and only symbolic amount in transaction).
 
Article 11 Event of default and handling methods
 
1 One of the following circumstances shall constitute or be deemed as the
Borrower breach the stipulations in the contract:
 
(1) The Borrower fails to fulfill its obligations to make repayment and
settlement to the Lender as schedule in the contract and in full payment:
 
(2) The Borrower fails to withdraw and use the loan fund in the way stipulated
in the contract or use the loan fund for other purposes rather than the purposes
stipulated in the contract;
 
(3) The declaration made by the Borrower in the contract is not true or breach
its commitments made in the contract;
 
(4) In circumstances stipulated in the contract that could affect the financial
condition and contractual capacities of the Borrower or guarantor, the Borrower
fails to provide a new guarantee or replace the guarantor in accordance with
stipulations in the contract;
 
 
10

--------------------------------------------------------------------------------

 
 
(5) The Borrower falls in its credit status or it deteriorates in profitability,
debt paying ability, operational capacity, current fund and other financial
indicators exceeding the limit of indicators stipulated in the contract or other
financial conventions:
 
(6) The Borrower breaches the contract with the Lender or other institutes of
Hubei Bank Corporation Limited.
 
(7) The guarantor breaches the stipulations of the guarantee contract, or the
guarantor breach the contract with the Lender or other institutes with Hubei
Bank Corporation Limited;
 
(8) The Borrower stops doing business or has dissolution, revocation or
bankruptcy.
 
(9) the Borrower is or may be involved in major economic disputes, litigation,
arbitration, or its assets are sealed up detained or are acted under coercion,
or are put on record for investigation by judicial departments, tax departments,
business administrative departments in accordance with stipulations of law, all
of which have or could have influenced the Borrower’s fulfillment of its
obligations in the contract;
 
(10) The Borrower’s major individual investors or key management personnel are
abnormally replaced, missing, investigated by judicial departments or restricted
in personal freedom, all of which already or may influence the Borrower’s
fulfillment of its obligations in the contract;
 
(11) The Lender shall inspect the financial status and debt paying ability of
the Borrower once per year ( that is to say, a year starting from the valid date
of the contract) and find circumstances that may influence the Borrower's
financial condition and contractual capacity;
 
(12) The assigned account for capital returns have large amount and abnormal
situation of capital inflows and outflows and the Borrower fails to provide the
Lender with explaining materials;
 
(13) The Borrower's affiliated enterprises, guarantor or the guarantor’s
affiliated enterprises could influence the Lender's creditor’s rights and the
Borrower fails to provide the Lender new guarantee measures approved by the
Lender;
 
(14) The Borrower uses false contracts with the affiliated enterprises and get
discounted cash flow or pledge through notes receivables or payables with no
real business background to obtain fund or extension of credit from banks; the
Borrower has large scale mergers, acquisitions restructuring and other
circumstances that the Lender consider could influence the capital security of
the loan: the Borrower potentially evades bank loan through connected
transactions;
 
(15) Any member enterprise of the Borrower's group or its associated enterprises
have default in payment or other noncompliance in Hubei Bank or other banks;
 
(16) Others:
 
2 In case the Borrower breach stipulations of the contract about the rights and
obligations of the parties involved or breach the preceding clause, the Lender
is entitled to adopt the following measures depending on the specific situation
respectively or simultaneously, and shall not bear any responsibility for any
damages therein to the Borrower:
 
(1) The Lender is entitled to require the Borrower and the guarantor to correct
the behavior of breaching contract before deadline.
 
(2) The Lender is entitled to unilaterally decide to stop lending loan that has
not been used to the Borrower and recover part or all of the principal and
interest of the loan in advance.
 
 
11

--------------------------------------------------------------------------------

 
 
(3) The Lender is entitled to suspend or stop lending in part or whole the loan
to the Borrower in the contract or between the Borrower and the Lender; the
Lender is also entitled to suspend or stop lending in part or whole the loan not
issued and trade financing not processed and cancel or stop its lending, payment
and processing.
 
(4) The Lender is entitled to declare the payables to be due or due in advance
for principal and interests of the loan fund/ trade financing capital loans not
repaid in the contract or in contracts between the Borrower and the Lender. The
Borrower shall make repayment of all the debt in the contract as soon as it
receives the notification of due repayment from the Lender and pay penalty,
compound interest, liquidated damages, compensation , etc. from the date of due.
 
(5) The Lender is entitled to terminate the contract, and terminate other
contracts between the Borrower and the Lender in part or in whole.  The Lender
is also entitled to demand the Borrower to bear all responsibilities for breach
of contract.
 
(6) The Lender is entitled to demand the Borrower to make compensation for
damages to the Lender arising from its breach of the contract.
 
(7) The Lender is entitled to exercise real rights granted by way of security.
 
 
12

--------------------------------------------------------------------------------

 
 
(8) The Lender is entitled to require the guarantor to assume guarantee
responsibility.
 
(9) The Lender is entitled to require the Borrower to provide a new guarantee,
replace the guarantor, etc. to guarantee the debt in the contract.
 
(10) The Lender is entitled to adopt other necessary and possible measures at
its sole discretion.
 
Article 12 Other terms
 
1 Costs bearing
 
(1) Party A shall bear all costs caused by Party A’s breach of the contract (
including, but not limited to Party B’s cost in legal fare, arbitration fees,
property preservation fees, travel expenses, execution fees, assessment fees,
auction fees, advertising fees, counsel fees and other expenses arising breach
caused by Party A’s breach of the contract);
 
(2) For other expenses, the two parties agree as follows:
 
None
 
2 Using of Party A’s information
Party A agree that Party B is entitled to inquire Party A’s credit in the credit
data base approved to be established by the People's Bank of China and the
relevant authorities in credit and loan and credit investigation. Party A also
agree that Party B is entitled to provide Party A’s credit information to the
data base approved to be established by People's Bank of China and the relevant
authorities in credit and loan and credit investigation. Party A agree that
Party B is entitled to properly use and reveal Party A’s information due to
business requirements.
 
3 Collection through advertising
In case Party A have default in payment of principal and interest of the loan,
or Party A breach contract in other ways, Party B is entitled to inform the
relevant departments or units and to collect the loan fund through making
announcement in the news media.
 
4 The legal validity of Party B’s evidence
Unless Party A could provide reliable and definite evidence in contrary, all
Party B’s internal accounting documents relevant with the principal, interest,
fees, repayment records and other materials, receipts, voucher, records of Party
B’s collection for payments operated or retained by Party B in Party A’s
withdrawals, repayments, interest payments, etc. shall be used as evidence to
prove the contractual relationship between Party A and Party B. Party A shall
not raise an objection just because the above mentioned records, documents,
receipts are operated or retained by Party B unilaterally.
 
 
13

--------------------------------------------------------------------------------

 
 
5 Rights Reserved
Party B’s rights in the contract shall not affect nor eliminate any rights of
Party B in accordance with stipulations of the laws, regulations and other
contracts. Any tolerance, extending time limit, special offers or delay in
executing rights in the contract by Party B shall not be deemed as Party B’s
waive of rights and interests in the contract, nor as permission or acceptance
for any Party A’s breach of the contract, Party B’s continual execution of the
rights or other rights shall not be limited, hindered or affected and Party B
shall not bear rights and obligations to Party A therein.
 
6 In addition to the debt in the contract, in case Party A has other due debt
repayment to Party B, Party B is entitled to transfer Party A’s deposit of RMB
or other currency in Hubei Bank as Party A’s repayment and settlement for any
due debt and Party A agree not to raise any objections.
 
7 In case the mailing address or contract information of Party A is changed,
Party A shall inform Party B in written form and Party A shall bear all costs
caused by notification not promptly sent.
 
8 Transfer and payment of payables
For all Party A’s payables in the contract, Party B is entitled to the right to
deduct the amount from Party A’s deposit in Hubei Bank system in RMB or other
currencies without notification to Party A in advance. Unless stipulated by
provisions of the national authorities otherwise, the deducted payables shall
first be used as settlement for costs not reimbursed, then as settlement for due
interest not reimbursed, and finally as settlement for the due principle not
reimbursed. In case foreign exchange settlement and trade is to be operated,
Party A has an obligation to assist Party B in operation and Party A shall bear
all risks in foreign exchange.
 
9 Dispute Resolution
Disputes in the process of fulfillment of the contract shall be settled through
consultation. In case no agreement could be made though consultation, the
disputes shall be solved in accordance with the first way as follows:
 
1 File a lawsuit to the people's court at Party B’s location.
2 Submit to Arbitration Commission (the place of arbitration is  ) for
arbitration in accordance with the valid arbitration rules. The arbitration
shall be final and binding on both parties.
 
During the proceedings or arbitration period, the terms of the contract not
involved in the controversial parts shall still be executed.
 
10 Valid condition of the contract
The contract enters into force when signed by the legal representative of Party
A (responsible person) or authorized agent stamped with official seal and signed
by the legal representative of Party B (responsible person) or authorized agent
stamped with official seal.
 
The attachments of the contract shall be as an integral part of the contract,
and has the same legal effect with the contract.
 
 
14

--------------------------------------------------------------------------------

 
 
11 The contract is in duplicate.
 
12 Other agreements.
(1) The creditor’s right in the contract is the guaranteed creditor’s right in
2013 Shou Yi Fen Ying 0107 No. 0001 “The maximum amount of pledge contract”
(fill in contract name if any);
(2) The contract is the specific business contract under the 2013 Shou Yi Fen
Ying 0107 No. 0001 “Extension of credit contract” signed by Party A and Party B.
 
Party A has red and understood the terms of the contract; Party B has taken
reasonable methods to remind Party A to pay attention the clauses and terms in
the contract, Party B has also given full explanation to Part A in accordance
with its requirements: both Party A and Party B do not have any objection for
the contents of all the terms and clauses of the contract.
 
The Borrower (official seal of Party A): seal of Hubei Mingkang Pharmaceutical
Co., Ltd.
Legal representative (or authorized agent): seal of Gu Shuhua
Signature:
January 20, 2014
 
The Lender (official seal of Party B):  seal of Hubei Bank Corporation Limited
Yichang Sub-branch
Legal representative (or authorized agent): seal of Huang Xing
Signature:
January 20, 2014
 
 
15

--------------------------------------------------------------------------------

 
 
 HBC   Hubei Bank   Receipt for a loan (acceptance notice)
 Application date: January 20, 2014     Lend date: January 20, 2014
 

The Borrower Hubei Mingkang Pharmaceutical Co., Ltd.   Lending account      
Settlement account      
Amount Currency
Uppercase RMB FIVE MILLION YUAN
  ¥  5    0  0  0  0  0  0  0 0 Term of loan Repayment date January, 2015
Exchange rate: 6.765%
Purpose of using loan
Purchasing raw materials
Pledge and value
Real estate
Loan type Current fund loan
The loan above has been approved for lending and transferred.
Seal of the bank


 
 
 16

--------------------------------------------------------------------------------